Final action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 12/3/21. No new claim listing has been filed. The previous rejection mailed on 6/3/21 has been maintained. The arguments filed on 12/3/21 have been fully considered. They are not persuasive for the reasons discussed below. Accordingly this action has been made final.

Claim status
2.	In the claim listing of 3/22/21 claims 1, 6, 11-18, 25 and 27-37 are pending in this application. Claims 2-5, 7-10, 19-24 and 26 are canceled. Claims 18, 25 and 27-35 are withdrawn. Claims 1, 6, 11-17 and 36-37 are under prosecution.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/3/21 was filed after the mailing date of the Non-Final rejection on 6/3/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The NPL arts cited in said IDS have been considered by the examiner.

Claim Rejections - 35 USC § 103 - Maintained
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Response to the Remarks
6.	The arguments regarding the maintained rejection on the record have been fully considered (Remarks, 12/3/21, pgs. 1-5). They are not persuasive for the following reasons.
	Claim interpretation: Instant claim 1 is drawn to a panel of oligonucleotide probes consisting of the sequence identified SEQ ID NOS 4, 5 and 6, wherein each of the probe modified at its 5’ terminus with a fluorescein fluorophore having an emission maximum of from about 500 nm to about 710 nm and at its 3' terminus with a moiety of the following structural formula I, which is similar to IQ4 quencher.
	CDC probes panel in view of Laikhter1 teach panel of oligonucleotide probes comprising fluorophore and quencher. The CDC probe panel for N1, N2 and N3 genes consists of nucleotide sequences identical to claimed instant SEQ ID NO: 4, SEQ ID NO: 5 or SEQ ID NO: 6 and each modified at its 5’ terminus with 6- carboxyfluorescein (FAM) and BHQ1 quencher at 3’ terminus. Laikhter1 specifically teach an oligonucleotide probe comprising a structural formula I (i.e., IQ4) at 3’ terminus and FAM fluorophore at the 5’ end and further teaches that IQ4 moiety is a superior quencher, thus providing motivation to include better quencher IQ4 in place 
	Furthermore, oligonucleotide probe comprising the structure of 5’ FAM —oligonucleotide sequence-3’ IQ-4 was known in the art before the effective filing date of the claimed invention as further evidenced by Costales et al (Cell Chemical Biology, 2019, 26, 1180-1186; Method Details, In Vitro Fluorescent RNA Cleavage section) and a well-established property of quencher IQ-4 similar to the claimed structural formula-I being superior to BHQ quencher was known in the art before the effective filing date of the claimed invention as further evidenced by Laikhter2.
	The remaining arguments are directed to intended use of the IQ4 quencher (Remarks, pgs. 3-5), which are not persuasive because claimed oligonucleotide probes structure are obvious over CDC panel probes in view of Laikhter1 as further evidenced by Costales and Laikhter2.

Conclusion
7.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634